UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5060



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRUNO INIGUEZ-VILLAVICENCIO, a/k/a Jose Cruz,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-03-48)


Submitted:   January 24, 2007          Decided:     February 20, 2007


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marilyn G. Ozer, MASSENGALE & OZER, Chapel Hill, North Carolina,
for Appellant. Gretchen C. F. Shappert, United States Attorney,
Charlotte, North Carolina; Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bruno Iniguez-Villavicencio appeals from his conviction

pursuant to a guilty plea to conspiracy to possess with intent to

distribute cocaine, methamphetamine, and marijuana, and from the

120-month sentence imposed.      He argues that the district court

failed to establish an adequate factual basis to support his guilty

plea and erred in determining his criminal history score, and that

his attorney provided ineffective assistance in advising him to

plead guilty and at sentencing.    We affirm Iniguez-Villavicencio’s

conviction and sentence.

           Iniguez-Villavicencio first argues that the district

court failed to establish an adequate factual basis to support the

guilty plea as required by Fed. R. Crim. P. 11(b)(3).          The finding

of a factual basis may be based on “anything that appears in the

record.”   United States v. DeFusco, 949 F.2d 114, 120 (4th Cir.

1991). We find that the record contains sufficient factual support

for Iniguez-Villavicencio’s plea.       He admitted that he knew of the

organization of persons involved in illegal activities and he was

involved in this organization. Iniguez-Villavicencio admitted that

he received compensation in exchange for his participation in the

organization.    He   also   admitted    that   he   participated   in   the

conspiracy by purchasing vehicles with cash that he believed

constituted proceeds of drug transactions.           Moreover, in the plea

agreement, Iniguez-Villavicencio stipulated that he was aware of or


                                 - 2 -
could reasonably foresee that the organization distributed between

3.5 and 5 kilograms of cocaine and between 1000 and 3000 kilograms

of   marijuana.       These   admissions      and   stipulations    provided    a

sufficient basis for the district court to find that there was an

agreement between two or more persons to possess drugs with the

intent    to    distribute,   that   Iniguez-Villavicencio         knew   of   the

agreement, and that he willingly and knowingly joined in the

agreement.      See United States v. Burgos, 94 F.3d 849, 857 (4th Cir.

1996) (providing elements of a conspiracy); DeFusco, 949 F.2d at

120 (stating that factual basis can be based on anything in the

record).       We find no abuse of discretion by the district court in

determining the existence of an adequate factual basis. See United

States v. Carr, 271 F.3d 172, 179 (4th Cir. 2001).

               Next, Iniguez-Villavicencio contends that the district

court erred in finding that his prior conviction for offensive

words in a public place and his resulting probationary sentence

precluded the application of the safety valve reduction.                  At the

time Iniguez-Villavicencio committed the instant offense, he was

serving a three-year term of summary probation imposed following

his conviction in California of the misdemeanor offense of using

offensive words in a public place.            One criminal history point was

assessed because of the conviction, and two points were added

because        the    instant        offense        was   committed        while

Iniguez-Villavicencio was on probation.


                                      - 3 -
          Iniguez-Villavicencio challenges the validity of the

California conviction, the propriety of assessing the attendant

criminal history points, and the court’s failure under United

States v. Booker, 543 U.S. 220 (2005), to impose a sentence lower

than the statutory mandatory minimum.        We find no plain error by

the district court in computing Iniguez-Villavicencio’s criminal

history category.    See United States v. Ford, 88 F.3d 1350, 1355

(4th Cir. 1996) (providing standard).              Accordingly, we affirm

Iniguez-Villavicencio’s 120-month sentence.           Concerning Iniguez-

Villavicencio’s challenge to the district court’s decision not to

sentence him below the statutory mandatory minimum sentence in

light of Booker, we note that the decision in Booker to make the

guidelines   advisory   did   not    alter   the    mandatory    nature   of

statutorily required minimum sentences.             See United States v.

Green, 436 F.3d 449, 455-56 (4th Cir.), cert. denied, 126 S. Ct.

2309 (2006); United States v. Robinson, 404 F.3d 850, 862 (4th

Cir.), cert. denied, 126 S. Ct. 288 (2005).

          Lastly, Iniguez-Villavicencio argues that his attorney

was ineffective in advising him to plead guilty without having

investigated   his   criminal   history.       Claims     of    ineffective

assistance of trial counsel are not cognizable on direct appeal

unless such ineffectiveness conclusively appears from the record.

United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999);

United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).           Rather,


                                    - 4 -
such claims should be raised, if at all, in a proceeding under 28

U.S.C. § 2255 (2000).      Because the record does not conclusively

establish that counsel provided ineffective assistance, we decline

to consider the merits of this issue on direct appeal.

            In   conclusion,     we     affirm    Iniguez-Villavicencio’s

conviction and sentence.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court      and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                   - 5 -